DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 6/26/2022. 
The application has claims 1-7 present. All the claims have been examined.
Claim objection has been withdrawn as necessitated by the claim amendments.
Claim rejection under 35 USC § 112 has been withdrawn with regards to claim 7, as necessitated by the claim amendments.
This action is made Final.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for” or “unit.. for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for” or “unit.. for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word ““a data acquisition device for" and “a data transmission device for”” are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claim 1, the claim elements starting with “a data acquisition device for" and “a data transmission device for” (all of them) are a limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. No clear algorithm is shown in the specification to correspond to each of the claimed means.  This is required as described in MPEP 2181 II.B.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

               
                Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 20060049248), in view of Bynum et al. (US 9818148), in view of Bonefas et al. (US 7483983)

In regards to claim 1, Becker teaches an e-paper system disposed upon a surface of an electronic data storage unit comprising: a data acquisition device for acquiring data stored within said electronic data storage data unit to form a stream of descriptive data (see abstract and at least para 12-14, 31; teaches an e-paper device that has data stored in the memory and access the data to be displayed. The data is descripted in association to a component); and a data transmission device for gathering said stream of descriptive data for display upon e-paper disposed upon the surface of said electronic data storage unit (see abstract and at least para 12-14, 26-31; the data is transmitted to be displayed).
Becker doesn’t specifically teach formatting the data for display
Bynun teaches  formatting the data for display (see col 6 lines 58 to col 7 line 18; teaches an electronic label which displayed data from a memory and formats the data to be displayed in accordance to markup data like xml html).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Becker and the teachings of Bynum, with a reasonable expectation of success. It would have been motivated because it uses wide known markup language to render display content on a device.
Becker doesn’t specifically teach abstracting and editing said stored data.
Bonefas teaches abstracting and editing said stored data (see col 4 lines 32-41; Stylesheets can house the presentation format for a given device display, abstracting the presentation and formatting language from the data content housed in the XML. XSL also supplies syntax for transforming XML markup content into other markup forms, and is referred to as SLT. SLT may be used to change the common data formats of content into the presentation languages (i.e., HDML, WML, HTML, etc.) required by the wireless devices).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Becker and the teachings of Bonefas, with a reasonable expectation of success. It would have been motivated because it provides “presentation format for a given device display, abstracting the presentation and formatting language from the data content” to meet the requirements of the device (see col 4 lines  32-41).

In regards to claim 3, Becker doesn’t specifically teach  wherein said data stored within said electronic data storage unit includes data representative ownership, version and date last used, security class and capacity available.
However, Becker on para 31 teaches “the data displayed on the e-paper is customer-specific data such as a reseller's name and address, etc, and/or any other information related to the component that is desired to be displayed on the e-paper”
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Beckers teachings in order to have any descriptive information needed, with a reasonable expectation of success. It would have been motivated because it provides “means to display any other information related to the component that is desired to be displayed on the e-paper” (see para 31)

In regards to claim 4,  Becker further teaches wherein said data stored within said electronic data storage unit is output to said e-paper displayed upon the surface of said electronic data storage unit (see FIG. 2 and para 31; applied directly on the housing).

                Claims 2, 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US 20060049248), in view of Bynum et al. (US 9818148), in view of Bonefas et al. (US 7483983), in further view of Park et al. (US 20160048907).

In regards to claim 2, Becker teaches a method for labelling a surface of an electronic data storage data unit using e-paper system disposed upon a surface of said at electronic data storage unit for indicating contents of said electronic storage device comprising: a memory for acquiring data stored within said electronic data storage data unit to form a stream of descriptive data (see abstract and at least para 12-14, 31; teaches an e-paper device that has data stored in the memory and access the data to be displayed. The data is descripted in association to a component); a memory for gathering said stream of descriptive data and for display upon e- paper disposed upon the surface of said electronic data storage unit for observation by human users of said system (see abstract and at least para 12-14, 26-31; the data is transmitted to be displayed. A label device with descriptive data associated to a component).
Becker doesn’t specifically teach formatting the data for display
Bynun teaches  formatting the data for display (see col 6 lines 58 to col 7 line 18; teaches an electronic label which displayed data from a memory and formats the data to be displayed in accordance to markup data like xml html).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Becker and the teachings of Bynum, with a reasonable expectation of success. It would have been motivated because it uses wide known markup language to render display content on a device.
Becker doesn’t specifically teach abstracting and editing said stored data 
Bonefas teaches abstracting and editing said stored data (see col 4 lines 32-41; Stylesheets can house the presentation format for a given device display, abstracting the presentation and formatting language from the data content housed in the XML. XSL also supplies syntax for transforming XML markup content into other markup forms, and is referred to as SLT. SLT may be used to change the common data formats of content into the presentation languages (i.e., HDML, WML, HTML, etc.) required by the wireless devices).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Becker and the teachings of Bonefas, with a reasonable expectation of success. It would have been motivated because it provides “presentation format for a given device display, abstracting the presentation and formatting language from the data content” to meet the requirements of the device (see col 4 lines  32-41).
Becker doesn’t specifically teach activating a first and a second solid state computer memory
Park teaches activating a first and a second solid state computer memory (see abstract and para 43 and 81: teaches a label device with e-paper display and teaches the use of Solid State Drive memory).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Becker and the teachings of Park, with a reasonable expectation of success. It would have been motivated because it uses a wide known storage device that provides faster data transfer. 

In regards to claim 5, Becker doesn’t specifically teach  wherein said data stored within said electronic data storage unit includes data representative ownership, version and date last used, security class and capacity available.
However, Becker on para 31 teaches “the data displayed on the e-paper is customer-specific data such as a reseller's name and address, etc, and/or any other information related to the component that is desired to be displayed on the e-paper”
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Beckers teachings in order to have any descriptive information needed, with a reasonable expectation of success. It would have been motivated because it provides “means to display any other information related to the component that is desired to be displayed on the e-paper” (see para 31)

In regards to claim 6,  Becker teaches wherein said data stored within said electronic data storage unit is output to said e-paper displayed upon the surface of said electronic data storage unit (see FIG. 2 and para 31; applied directly on the housing).

In regards to claim 7,  Becker teaches an e-paper system disposed upon a surface of an electronic data storage unit comprising: a data acquisition device for acquiring data stored within said electronic data storage data unit to form a stream of descriptive data (see abstract and at least para 12-14, 31; teaches an e-paper device that has data stored in the memory and access the data to be displayed. The data is descripted in association to the); and -3-Application No. 16/892,111 a data transmission device for gathering said stream of descriptive data for display upon e-paper disposed upon the surface of said electronic data storage unit (see FIG. 2 and abstract and at least para 12-14, 26-31; the data is transmitted to be displayed); and wherein said data stored within said electronic data storage unit is output to said e-paper displayed upon the surface of said electronic data storage unit (see FIG. 2 and para 31; applied directly on the housing).
Becker doesn’t specifically teach formatting the data for display
Bynun teaches  formatting the data for display (see col  lines 58 to col 7 line 18; teaches an electronic label which displayed data from a memory and formats the data to be displayed in accordance to markup data like xml html).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Becker and the teachings of Bynum, with a reasonable expectation of success. It would have been motivated because it uses wide known markup language to render display content on a device.
Becker doesn’t specifically teach abstracting and editing said stored data.
Bonefas teaches teach abstracting and editing said stored data (see col 4 lines 32-41; Stylesheets can house the presentation format for a given device display, abstracting the presentation and formatting language from the data content housed in the XML. XSL also supplies syntax for transforming XML markup content into other markup forms, and is referred to as SLT. SLT may be used to change the common data formats of content into the presentation languages (i.e., HDML, WML, HTML, etc.) required by the wireless devices).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Becker and the teachings of Bonefas, with a reasonable expectation of success. It would have been motivated because it provides “presentation format for a given device display, abstracting the presentation and formatting language from the data content” to meet the requirements of the device (see col 4 lines  32-41).
Becker doesn’t specifically teach wherein said data stored within said electronic data storage unit includes data representative ownership, version and date last used, security class and capacity available
However, Becker on para 31 teaches “the data displayed on the e-paper is customer-specific data such as a reseller's name and address, etc, and/or any other information related to the component that is desired to be displayed on the e-paper”
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Beckers teachings in order to have any descriptive information needed, with a reasonable expectation of success. It would have been motivated because it provides “means to display any other information related to the component that is desired to be displayed on the e-paper” (see para 31)
Becker doesn’t specifically teach solid state drive data storage unit; first and second electronic state drive
Park teaches solid state drive data storage unit; first and second electronic state drive (see abstract and para 43 and 81: teaches a label device with e-paper display and teaches the use of Solid State Drive memory).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Becker and the teachings of Park, with a reasonable expectation of success. It would have been motivated because it uses a wide known storage device that provides faster data transfer. 

Response to Arguments
With regards to the 112(f) and 112 (b) rejection of claim 1, the claims hasn’t been amended to overcome the pointed issues with regards to 112(f). The “a data acquisition device for" and “a data transmission device for” (all of them) are a limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Applicants option to overcome are provided above with regards to the 112 rejection.

Applicant's arguments filed 6/26/2022 have been fully considered but they are not persuasive. 
Firstly, Applicant argues that the references of Becker filed 2004, Bynum filed 2013 and Bonefas filed 2000 are not combinable because of the dates in which each of the references was filed. 
Examiner respectfully disagrees. As applicant has acknowledged on page 4 and last paragraph of the applicants arguments, each of the references was filed at least more than five years prior to the filing date of the instant application. All the references cited have been filed and published before the effective filing date of the instant application. As provided on the nonfinal office action 1/25/2022, the basis for a 103 rejection states: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
Therefore, given all the references were publicly available before the filing date, the differences in dates for when each of them was originally filed doesn’t exclude them from been used as prior art when a person of ordinary skill in the art is able to at the time of filing of the instant application take the teachings of the prior art and combine them. 

With regards to claim 1, Applicant argues that Bynun fails to teach formatting the data. Examiners respectfully disagrees. The claim language states “gathering said stream of descriptive data and formatting it for display upon e-paper disposed upon the surface”. The claims doesn’t include any details or requirements for formatting the data on the e-paper display. It only requires formatting data for display. As provided on the rejection the main reference of Becker teaches an e-paper system and displaying information, teaches a labeling device (see abstract and at least para 12-14, 26-31; the data is transmitted to be displayed). However, Becker doesn’t specifically mentions the formatting aspect of the displayed data. Bynun is brought into the combination because Bynum is on the same field of endeavor as it’s a label device which displays data to user and because it teaches formatting the data to be display on the device (see col 6 lines 58 to col 7 line 18; teaches an electronic label which displayed data from a memory and formats the data to be displayed in accordance to markup data like xml html), as required by the claim language. The claim language only mentions formatting the data to be displayed. The combination teaches displaying data and Bynum teaches the formatting aspect of markup on a labeling device. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Becker and the teachings of Bynum, with a reasonable expectation of success. It would have been motivated because it uses wide known markup language to render display content on a device.
Therefore, all the limitations of claim 1 have been taught by the combination as provided above.

With regards to claim 2, applicant argues that the rejection improperly relies on Bonefas. Examiner respectfully disagrees. As provided on the explanation for claim 1 above, the main reference of Becker teaches an e-paper system and displaying information, teaches a labeling device (see abstract and at least para 12-14, 26-31; the data is transmitted to be displayed). However, Becker doesn’t specifically mentions abstracting and editing said stored data. The reference of Bonefas was brought for those teachings. As provided in the rejection, Bonefas teaches abstracting and editing data for use on a device (see col 4 lines 32-41; Stylesheets can house the presentation format for a given device display, abstracting the presentation and formatting language from the data content housed in the XML. XSL also supplies syntax for transforming XML markup content into other markup forms, and is referred to as SLT. SLT may be used to change the common data formats of content into the presentation languages (i.e., HDML, WML, HTML, etc.) required by the wireless devices). 
The claim fail to limit or clarify how the abstracting and editing of the data is done. As such, as required by the claim language, the combination meets and teaches all the limitations of the claim.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Becker and the teachings of Bonefas, with a reasonable expectation of success. It would have been motivated because it provides “presentation format for a given device display, abstracting the presentation and formatting language from the data content” to meet the requirements of the device (see col 4 lines  32-41).
Therefore, all the limitations of claim 2 have been taught by the combination as provided above. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144